UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8354


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BENJAMIN KWAME CALLAHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cr-00260-LMB-1)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Kwame Callaham, Appellant Pro Se. Susan Leah Park,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin Kwame Callaham appeals the district court’s

order denying his motion to modify his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible      error.     Accordingly,     we   affirm   for   the

reasons     stated    by    the   district   court.      United   States     v.

Callaham, No. 1:05-cr-00260-LMB-1 (E.D. Va. filed Oct. 16, 2008

&   entered    Oct.   17,   2008).     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       2